 MAX SILVER & SON2694.TheRespondents have not engaged in unfair labor practices with respect.to the employees of DiDuca Brothers, Inc., General Electric Corporation, Allis-^ChalmersManufacturing Company, Spitzley Plumbing and Heating Company ofDetroit, Babcock and Wilcox, Clement Electric Company, and Crane Company,nor by refusing to furnish or refer pipefitters for work on any of Edison's projects.[Recommendations omitted from publication.]Max Silver,Irwin Silver and Edward Braude,Co-Partners,d/b/a Max Silver & SonandInternational Ladies' GarmentWorkers' Union,AFL-CIO.Case No. 4-CA-1719.March 16,1959DECISION AND ORDEROn December 24, 1958, Trial Examiner John C. Fischer issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain un-fair labor practices, and recommending that they cease and desisttherefrom and take certain affirmative action, and further findingthat the Respondents had not engaged in other unfair labor practices,as alleged in the complaint, and recommending that the complaintbe dismissed insofar as it alleged such violations, as set forth in thecopy of the Intermediate Report attached hereto.Thereafter, theRespondents, the General Counsel, and the Charging Party filedexceptions to the Intermediate Report, together with supportingbriefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the Board has delegated its powers inconnection with this case to a three-member panel [Chairman Lee-dom and Members Bean and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.-ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Max Silver, Irwin Silver andEdward Braude, d/b/a Max Silver & Son, Philadelphia, Pennsyl-vania, their agents,successors,and assigns shall:IThe Trial Examiner's recommended order is modified in certain respects,to remedyall of the specific violations found.As the extent of such violations does not warrantthe broad order recommended by the Trial Examiner,we have adopted a narrow order.123 NLRB No. 33. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from :(a)Threatening to close down the plant if the Unioncame in,promising and granting pay raises and other benefits in order toinfluence employees at the time of any union-organizing campaign,and interrogating employeesin a mannerconstituting interference,restraint, or coercion in violation of Section 8(a) (1) of the Act.(b) In any like or related manner interfering with, restraining,or coercing their employees in the exercise of their right to self-organization, to form labor organizations, to join or assist Inter-national Ladies' Garment Workers' Union AFL-CIO, or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities except to the extentthat such right may be affected by an agreement requiring member-ship in a labor organization as a condition of employment, as au-thorized in Section 8(a)3 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Post at their plant and office at Philadelphia, Pennsylvania,the notice attached hereto marked "Appendix." 2Copies of saidnotice, to be furnished by the Regional Director for the FourthRegion, shall, after being duly signed by Respondents' representative,be posted by it immediately upon receipt thereof, and maintainedfor 60 consecutive days thereafter in conspicuous places, includingall places where notices to employees are customarily posted.Rea-sonable steps shall be taken by Respondents to insure that such noticesare not altered, defaced, or covered by any other material.(b)Notify the Regional Director for the Fourth Region (Phila-delphia, Pennsylvania) in writing, within 10 days from the dateof this Order, what steps they have taken to comply therewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondents discharged and re-fused to reinstate Grace Johnson in violation of Section 8(a) (3) and(1) of the Act.2In the event that this Order is enforced'by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant'to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor, Rela-tions Board, and in order to effectuate the policies of the NationalLabor Relations Act, notice is hereby given that Max Silver, IrwinSilver and Edward Braude, Co-Partners, d/b/a Max Silver & Son : MAX SILVER & SON271WILL NOT interfere with, restrain, or coerce employees in theexercise of their right to self-organization, to form labor or-ganizations, to join or assist International Ladies' GarmentWorkers' Union, AFL-CIO, or any other labor organization bythreatening employees with economic reprisal by closing downthe plant if the union came in, promising or granting pay raisesor other benefits in order to influence employees at the time ofany union organizing campaign, or interrogating employees inamanner constituting interference, restraint, or coercion inviolation of Section 8 (a) (1).WILL NOT in any like or related manner interfere with, re-strain, or coerce employees in the exercise of the right to self-organization, to form, join, or assist labor organizations, to bar-gain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or torefrain from any or all of such activities, except to the extentthat such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment,as authorized in Section 8(a) (3) of the Act.All employees are free to become, remain, or to refrain frombecoming or remaining, members of International Ladies' GarmentWorkers' Union, AFL-CIO, or any other labor organization.MAX SILVER & SON,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEThese proceedings, brought under Section 10(b) of the National Labor RelationsAct (61 Stat. 136), herein called the Act, were initiated by the filing of a chargeby International Ladies' Garment Workers' Union, AFL-CIO, dated May 21, 1958.Based upon such charge, the General Counsel of the National Labor RelationsBoard (separately designated as General Counsel and the Board) issued a com-plaint against the Respondent, dated September 5, 1958, alleging that Respondenthad engaged in unfair labor practices affecting commerce, in violation of Section9(a)(1) and (3) of the National Labor Relations Act by interfering with, re-straining,and coercing employees, and by discriminatorily discharging an em-ployee.More specifically, the complaint alleged that Respondent did on or aboutMay 2, 1958, discharge employee Grace Johnson and has, at all times since May 2,1958, failed and refused to recall or reinstate said Grace Johnson to her formeror substantially equivalent position, all for the reason that she joined and/orassisted the Union, and engaged in other concerted activities for the purpose ofcollective bargaining and other mutual aid and protection.On motion by GeneralCounsel, the complaint was amended at commencement of the hearing by theaddition of an allegation charging that the Respondent promised and granted pay 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDraises and other benefits in order to influence employees at the time of the union'sorganizational campaigns.The Respondent filed its answer denying the commission of the alleged unfairlabor practices.Pursuant to notice,a hearing was conducted at Philadelphia,Pennsylvania,on October 20 and 21,1958, by Trial Examiner John C. Fischer,duly designated by the Chief Trial Examiner.All parties were present andafforded full opportunity to be heard, to examine and cross-examine witnesses, tointroduce evidence pertinent to the issues involved,to argue orally upon therecord, and to file written briefs and proposed findings and conclusions within afixed time from the close of the hearing.Concluding arguments were waived,but comprehensive briefs were submitted on December 12, 1958, by the GeneralCounsel,the Respondent Company and the Union.These briefs have been care-fully considered by the Trial Examiner.Motion to correct the official record by.substituting the word "promising"for the typographical error "policing"on page10, at line 23 was granted by the Trial Examiner, as was typographical error con-cerning pagination.Upon the entire record in the case, and from my observation of the witnesses,Imake the following:FINDINGS OF FACT1.BUSINESSOF THE EMPLOYERMax Silver,Irwin Silver,and Edward Braude, hereinafter called the Respond-ents,are copartners doing business asMax Silver&Son,with their principaloffices and place of manufacturing located in Philadelphia, Pennsylvania,herein-after called the Company.They are engaged in the manufacture and sale ofinexpensive ladies' cotton dresses.During the 12-month period preceding thedate of the occurrence of the events alleged in the complaint,Respondents sold andshipped in excess of$100,000 worth of such dresses from their plants to customerslocated outside the Commonwealth of Pennsylvania.It is foundthatRespondents'operations affect interstate commerce within themeaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternational Ladies' Garment Workers' Union, AFL-CIO, is a labor organiza-tion admitting to membership employees of Respondent Company.IH.THE UNFAIR LABOR PRACTICESIn addition to the charge that Respondents discharged Grace Johnson and havefailed to reinstate her because she engaged in concerted activities for the purposeof collective bargaining and other mutual aid and protection,the complaint, asamended,alleges that Respondents interfered with, restrained,and coerced em-ployees by acts and statements,including threats to close the plant if the Unioncame in, and promised and granted pay raises or other benefits in order toinfluence employees at the time of the union's organizational campaign.Theallegations of illegal interference,restraint,and coercion,including threats, prom-ising, and granting pay raises may first be considered and decided.However, afundamental factor to be borne in mind in the case is thetime elementof thetermination of employee Johnson-such termination occurring at the height ofthe union organizing campaign.The resolution of this case turns solely on the accreditation of the versions ofthe various witnesses.The law applicable to the facts is simple-the problem iswhether to believe-or how much to believe-of the testimonies of the witnessesof both the Union and the Company. Each side produced five witnesses duringthe hearing.General Counsel offered Complainant Grace Johnson, James Mahoneyand Ethel Paul,union officials;AristoMorris and Ethel Sherrill,former employeesof the Company who had quit for personal reason not involved in this case.Re-spondents relied on officials and employees of the Company including Max Silver,president,Irwin Silver and Edward Braude, partners;Mary Sandonato, supervisor,and Catherine Opher, a long-time employee.All of the witnesses except EthelSherrill and AristoMorris are in the nature of interested parties-Sherrill andAristo being no longer employed or concerned with the case.A welter of evidentiary conflicts are apparently produced and presented in thecomprehensive briefs submitted by parties;largely occasioned,however, by the MAX SILVER & SON273interpretations put on the testimonies of various witnesses by respective counsel.These briefs constitute part of the official record and have been carefully studiedand considered by the Trial Examiner.Thus, it is incumbent upon the TrialExaminer to make a recitation of his own evaluation of the conflicting contentionsand his own interpretations of testimonies, assign the proper credence and theweight to be given conflicting versions, and to draw his own conclusions andinferences based upon the record as a whole.The evidence establishes that the Union began an organizing drive early inApril 1958, by means of its representatives passing out handbills, postal-card appli-cations at the plant entrance, and by soliciting employee memberships in theUnion.The union leaflets were distributed indiscriminately to workers andcompany officials alike.Obviously, Respondents were aware of these organiza-tional efforts.The Union had attempted, unsuccessfully, on previous occasions tounionize the plant.The evidence bearing on the allegations in the complaint that Respondentsthreatened to close the plant if the Union came in, and promised and granted payraises and other benefits to defeat the Union, was brought out in the testimony ofAristoMorris.Aristo was employed as a shipping clerk-from November 1957through July 1958-during the time of the alleged unfair labor practices involvedherein.Itwillbe recalled that Aristo, like Ethel Sherrill, had severed theiremployment with the Company for personal reasons prior to the commencementof this case, and they represent the most objective and impartial witnesses offeredby either side.The other witnesses, as previously noted, have personal interestsin the outcome of this case. (Ethel Sherrill did not testify upon the pay raise, etc.,issue.)The practice of granting raises immediately after the advent of a uniondrive is generally viewed with suspicion and frowned upon by the Board-havingfound to have been the motive behind unfair labor practices in cases too numeroustomention.As found by the Trial Examiner, Catherine "Kitty" Opher, spokesman for allseamstresses, "along in February or March" went to Irwin Silver and talked abouta raise for "all the girls.Well, Irwin told me he would talk to his father[Max Silver]..Well, about, a month later, I went to Irwin again . . . andhe told me he had talked to his father about the raise ... and I told him that Iwanted a meeting held in front of the girls . . he told us that he would giveus a raise."The meeting was arranged and held at noon.At this meeting-"sometime in April," actually on April 25, and during theunion campaign, the girls demanded a 5-percent raise.According to Kitty: "Wegot a 3 percent instead of 5."Questioned by counsel as to why she acted asspokesman for the girls, she replied: "Well, I guess I am about the biggest talkerthere are.That's one reason." 1Allof the employees, including the male employees, attended the secondmeeting.A third meeting was held with the "boys" only in attendance.Theaccepted testimony of Aristo Morris was that the men, consisting of Aristo, ship-ping clerk, Richard Maybley, bundleboy, Frank, a spreader, and Herman, a cutterwere not satisfied, and at the end of the meeting and in Aristo's words: "hadcame to an understanding, and we wouldn't agree on anything so, he [Irwin]said, "'We will talk to you individually, too."' Irwin then promised to talk withhis father about a raise.About a week later, Irwin called all of the boys in andtold them that his father had agreed to give them a raise of 10 cents per hour.The raise became effective in the next pay period. Irwin also urged the boys tojoin the company bonus plan which was an agreement wherein the Companymatched each dollar saved and contributed weekly by an employee who worked3 days per week. Irwin also promised to see about getting them covered in theBlue Cross insurance program.Nothing materialized from this promised insur-ance protection except that their names were taken by Irwin. Irwin's explanationwas that a girl would have to be employed a year before being granted BlueCross benefits.'To the Trial Examiner, it was apparent that Opher's diffused testimony should bescrutinized most carefully.Her testimony that the Friday noon meeting was held teforethe union campaign commenced is discredited.Although a witness for Respondent theevidence shows that she had attended two union meetings.Opher was a "glib" butunconvincing witness.508889-60-vol. 123-19 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is clear from the evidence of record that these raises given, the promises toinclude employees in a bonus plan, and promise to cover the boys with healthinsurance did not eventuate until after the union organizational campaign waswell advanced.The Trial Examiner concludes that the Company made theseconcessions in order to influence the employer adversely to the Union during itsorganizing drive.This is an unfair labor practice.Aristo credibly testified that at his first meeting, April 25, Irwin Silver statedthat the Union had tried to get in the plant but "everybody stuck together andthey bought the Union off, and he was asking us to stick together again and notto turn in the cards."Aristo's accepted testimony in this connection reads as fol-lows:"And so, after that, he said the reason why he didn't want the Union tocome into the shop was because they would want too big a percentage of theprofit, and he couldn't afford to give it to them, that he was the last cheap cottonfactory in the North, and that if they came into the Company they wouldn't beable to operate and he would have to close up and move down South."There is testimony by Aristo that Irwin Silver said that he changed or concealeddress prices from his father Max Silver, which assertions were denied by Irwin.This issue is not material to the case and no credibility resolution need be drawnby the Trial Examiner.With reference to the question whether Grace Johnson was discharged on May2 or quit voluntarily, there are as many different versions as there were witnesseswho testified on this phase of the case.The situation as found by the TrialExaminer is that Grace Johnson was employed by the Company in January 1958,to work as a sewing machine seamstress on an evening shift from 5:30 to 10:30.She also worked a full 8-hour day at a laundry to supplement the family incomeand assist her husband who was preparing to enter school. She had previously(1954-56) been satisfactorily employed in similar garment work with WentworthMfg. Company, in South Carolina. She was also a former union member.As previously indicated, the union organizational campaign began early inApril.Johnson accepted leaflets passed out to employees, and mailed to theUnion the attached postal-card application for membership.She stated that thegirls discussed the Union and she "told a few girls around the shop" that she senther card in.Union officials contacted her home.She then visited the unionhall herself on Thursday May 1 and was driven to work at the company plant bytwo union organizers.When she alighted from the auto she stated that she sawIrwin Silver standing at the corner of Fourth and Arch streets and that he waslooking at her.2Johnson stated that Max Silver came up to her machine later that night andin presence of another girl told her that he had heard that she had signed a unioncard.She denied that she had signed and credibly quoted him as saying . . ."there wouldn't be no union in the shop, and if there was any union in the shop,that he would close up the shop and he would retire, and that he would send hisson, one of his sons out as a cutter and one out as a salesman.He said he didn'tknow whether we was stupid or not, but he knowed that if the Union came in theshop, there wouldn't be no night work, and he also asked me did I plan to comein to work in the daytime, and I told him yes.He told us, he said, "I just wantyou to know there won't be no room for you."Max Silver denied this conversa-tion but the Trial Examiner finds the events to have occurred as recited.The denouement occurred the next night, Friday May 2.As Johnson came towork this evening she was observed by Partner Braude being handed a leaflet byone of the organizers. She immediately became involved in a series of disconcert-ing happenings.The thread broke on the machine she was operating and Braudetransferred her to another machine upon which she worked until the first machinewas repaired.When she returned, mechanical difficulties again occurred and shewas retransferred to still another machine.During these untoward experiencesshe was the subject of critical attention by both Floorlady Mary Sandanato and.Max Silver.Floorlady Sandanato testified that she assigned Johnson her workand set up the machine and when next observed she was standing idly by hermachine which was out of commission because of broken thread. Sandanatostated that she got angry at Johnson and said: "After all these months, I said, youdon't even know how to thread the machine. . . . Well, then, I don't know whata Irwin Silver deniedthat hewas there at the time or that he saw Johnson.The TrialExaminer, however, acceptsher version. MAX SILVER & SON275happened, and for 5 minutes later, Mr. Silver had her at another machine."Sandanato then testified that the next time she observed Johnson, she was gettingup and asked when the reason stated: "She says to me, `I don't have to work,' "and that was the end of that. She went back there. She got dressed, and afterthat I heard they paid her off. She asked to be paid." The floorlady stated thatthe only thing she heard Mr. Silver say was: "Now don't mess this machine up."She stated that he went over and repeated this "again and again."Johnson's version was that a few minutes after Braude talked with her at hermachine that Max Silver came over to her and asked to see the leaflet which hadbeen given her when she came in, stating: "I asked him why did he want to see it,and he said he just wanted to see it and to show it to Irwin." She stated that shegave it to him and he took it into his office and returned 20 or 30 minutes later.She stated further that upon his return they engaged in a discussion about theleaflets and he told her to finish the bundle and "you are fired." Johnson statedthat she went to the dressing room and when she returned Sandanato was standingat her machine and Johnson told her she was fired.Max Silver stated that when Grace Johnson first came to work and said shewould like to come back and learn operating he took an interest in her.TheTrialExaminer accepts his forthright testimony in that connection: "First, weset her on pocket setting and I seen she cannot do it very right, so I said I maytry you on different small parts, which I did.All the time, I tried my best, all thetime for her, to support her as much as I can. I used to send her yet with work,as the forelady mentioned, I did myself fix up work that the floorlady shouldn't see.it,even, that she should stay there, and I did that for her.Why would I go towork and want to fire that girl when she was standing and the machine was spoiledand I gave her another machine."Q. (By Respondent's counsel, Norris.)As far as you were concerned,what occurred between you and Johnson?A.When I told her, she say, "I am sick of that job." And she told me,"You can take that job" she used a not nice expression, "I don't have towork, you can take that stinking job."That's exactly what she said.Andshe said, "I got a job in the daytime, and I don't need your job, because thereismessed up and here messed up, and I am sick and tired of doing themthings."She said, "I got a job and I am quitting."Q. As a result of what did she make these statements?A. As a result, because the double needle machine was messed up over sixdozen of work, and she knows that she would have to repair it.With the class of transient and inept help that the Company had to put up withto staff the evening shift-having a turnover of 4 to I according to personnel man,Braude-it be only natural that Silver would try to help train and keep an operatorwho had .2 years' previous experience.This logical version is accepted and reliedupon.No doubt Max Silver, Sandanato, and even Braude gave Johnson a hardtime by criticizing her-what with her known union activities and mechanicaldifficulties she was encountering.Although Max Silver, as well as the floorlady,denied interrogating her as to whether she had signed the union card, attendedmeetings and was active in organizing, the Trial Examiner finds that they did-and further finds that such conduct is violative of Section 8(a)(1) of the Act.The fact that Max Silver is testimonially credited over Johnson as to the circum-stances of her termination is a common judicial occurrence. It does not followthat simply because a fact finder does not believe a particular thing to which awitness testified that everything he says must then be rejected. Judge learnedHand stated the rule inN.L.R.B. v. Universal Camera Corporation,179 F. 2d 749(C.A. 2) thus:It is no reason for refusing to accept everything that a witness says becauseyou do not believe all of it; nothing is more common in all kinds of judicialdecisions than to believe some and not all.The same rule applies to the testimony of Grace Johnson and the witnesses.Ethel Sherrill who was only employed for 5 or 6 weeks and like Aristo Norrisshould be classified as an impartial witness, was operating a machine adjacent toJohnson on the night in question.Sherrill testified that around 6 o'clock MaxSilver came to Grace's machine and asked if Grace had received a leaflet fromoutside.This leaflet was the one which advertised the meeting of the next Monday 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDnight.Being informed that she had received a leaflet, Silver asked to see it andGrace got up and brought the paper to Silver. Sherrill stated: "He looked at it,and then he asked her if she was going to the meeting, and she told him `yes,' andhe told her she could go, `you can go now.' . . . Well, she got up from her machineand then I didn't see her any more." Sherrill's testimony as to any other con-versations or events was negative.However, Sherrill admitted that she attendedthe advertised union meeting on the following Monday night, May 5, but did notjoin.The Trial Examiner concluded that Sherrill's recollection was at least hazy-in fact that she merely "parroted" Johnson's charge whom she followed on thewitness stand.The Trial Examiner finds from a close study of all of the versionsof conversations, interrogations, and criticisms occurring that night, that GraceJohnson and Max Silver became engaged in an altercation and that she quit in ahuff as indicated by Silver.She had worked all day in a laundry, had beencriticized by supervisors for "messing up" work, and was confronted with havingto resew six dozen dresses.She impressed the Trial Examiner as an impetuousperson. It is significant that the Company did not affirmatively plead that Johnsonwas fired for cause if she had been discharged.Accordingly, it will be recom-mended by the Trial Examiner that the allegation of violation of Section 8(a)(3)discriminatory discharge of Grace Johnson be dismissed.James Mahoney, the union organizer who drove Grace Johnson down to theplant from the union hall, and who was seen by Irwin Silver, testified that "afterwe were in the process of handing out leaflets, we contacted the people of MaxSilver & Son Company, and Mr. Silver himself came down one evening, as wasthe practice of he and his son and his son-in-law, to stand in front of the plantduring the time when the first shift was coming out and the second shift wasgoing in.He engaged in a conversation with myself and Ethel Paul, and thecrux of this conversation was that we were wasting our time in our organizationalefforts here, because he would not operate a union-organized shop in this area,and that if we were to organize the shop, he would cease to run his business here."Max Silver denied this and similar testimony attributed to him.The TrialExaminer concluded nevertheless, that such was Silver's state of mind after oper-ating 40 years, and having lost money as a result of labor and business conditionsthen existing, and that he so informed the organizers.Since the Company wasnot then represented by the Union as bargaining for his employees, and since hewas speaking to union officials and not, in this instance, threatening employees,Silverwas within his rights.Although not basis for a charge under Section8(a)(1), this evidence documents and supports like threats made to employees.Ethel T. Paul, associated with the Union as an organizer testified in support oforganizerMahoney that Catherine "Kitty" Opher was present at union meetingswhich she, Paul, attended.Accordingly recommendations to the Board, with appropriate suggested remedies,will be made in light of the facts found and conclusions reached herein by theTrial Examiner.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Respondents Max Silver, Irwin Silver and Edward Braude, co-partners, d/b/aMax Silver & Son, is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. International Ladies'Garment Workers' Union, AFL-CIO, is a labor or-ganization within the meaning of Section 2(5) of the Act.3.By threatening to close down the plant if the Union came in, and promisingand granting certain pay raises and other benefits, the Respondents interfered with,restrained, and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act, and thereby engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act.4.The Respondent has not engaged in unfair labor practices within the mean-ing of Section 8(a)(3) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]